Citation Nr: 0527396	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  97-27 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In relevant part, the RO determined that new 
and material evidence had not been presented to reopen the 
previously denied claims for service connection for a seizure 
disorder and narcolepsy.  

In November 2000, the Board remanded the appeal for further 
development.  In an October 2002 decision, the Board 
determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
seizure disorder, but reopened the claim for service 
connection for narcolepsy.  In October 2003, the Board 
remanded the appeal for further development.  Thus, the sole 
issue before the Board is as listed on the title page.

The veteran was scheduled for a November 1996 hearing at the 
RO before a hearing officer; however, the record shows that 
he withdrew his request for a hearing.  The veteran was also 
scheduled for a July 1999 hearing at the RO before a member 
of the Board; however, the record shows that he cancelled 
that hearing.  Thus, his request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2004).  


FINDINGS OF FACT

The evidence is in relative equipoise as to whether the 
veteran's narcolepsy had its onset during active military 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
narcolepsy was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran in proceeding with his 
appeal given the favorable nature of the Board's decision.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

Service connection may also be granted for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

In this case, the veteran contends that he developed 
narcolepsy in service.  He asserts that he was treated for a 
sleep disorder in service, and that he was told to take NoDoz 
and drink lots of coffee.  He further asserts that that is 
how he treated himself in service and for many years after 
discharge.

After review, the Board notes the following evidence of 
record.

The veteran's service medical records are incomplete.  An 
entrance examination report reflects no complaints or 
findings related to a sleep disorder, to include narcolepsy.  
A separation examination report reflects complaints of 
frequent trouble sleeping but no diagnosis of narcolepsy or 
any other sleep disorder.

A July 1987 private treatment note from Dr. Hansford reflects 
a history of falling asleep sitting or standing, and that the 
veteran has had this problem all his life.  The diagnosis was 
narcolepsy and the veteran was prescribed Ritalin.  
Subsequent notes through June 1989 reflect that the veteran 
was continued on Ritalin.

A November 1990 neurological narrative summary from Dr. 
Douglas reflects a history of narcolepsy and that the veteran 
was placed on Ritalin for a while but that his sleepiness 
seemed to have been cured when he had a number of his teeth 
pulled.

A May 1991 VA examination report reflects that the veteran 
still falls asleep but does not have any cataplexy.

A June 1991 private medical report from Dr. Guttikonda 
reflects a history of recurrent episodes of somnolence during 
the daytime in 1962, that the veteran was advised to take 
NoDoz (caffeine), that he did not have any more episodes 
until 1969 when he was diagnosed as having probable 
narcolepsy, and that he was given Ritalin in 1987 for a year.  
The report also notes that he has not had any recent 
episodes.  The diagnosis was idiopathic episodic 
hypersomnolence syndrome.

A February 1996 VA treatment note reflects that the veteran 
is still troubled by daytime sleepiness.

An April 1997 VA examination report reflects that the 
examiner has been following the veteran in the past for a 
diagnosis of narcolepsy, which the veteran reported as having 
almost all of his life.  The examiner noted that the veteran 
has hypnagogic hallucinations associated with narcolepsy.  
The examiner opined that, based on the veteran's history, the 
veteran has had narcolepsy since military service and perhaps 
even preceding it.  The examiner added that narcolepsy is a 
disorder of unknown etiology so it is not possible to give 
its exact cause.

A May 2005 VA examination report reflects a history of 
episodes of suddenly falling asleep upon entering service, 
that a pharmacist apparently told the veteran to take NoDoz 
and drink excessive caffeine, and that he continued to have 
episodes after separation from service.  The veteran reported 
that he still falls asleep from time to time.  The examiner 
opined that, based on the veteran's history, it is reasonable 
that the veteran had narcolepsy dating back to military 
service.  The examiner stated that he could not tell whether 
the veteran's symptoms started before military service.  He 
then diagnosed the veteran with questionable narcolepsy.

In sum, the evidence shows that the veteran was not diagnosed 
with narcolepsy in service, that he was not treated for or 
diagnosed with narcolepsy until July 1987 (over 20 years 
after discharge), and that he currently has a questionable 
diagnosis of narcolepsy.  On the other hand, the evidence 
also shows that he complained of frequent trouble sleeping at 
separation from service, that he reported having a sleep 
disorder since service that he self treated, that he reported 
being diagnosed with probable narcolepsy in 1969, that he 
still has symptoms, and that his narcolepsy has been opined 
as dating back to service.  

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence 
regarding the veteran's claim.  When the evidence is in such 
relative equipoise, the Board must give the veteran the 
benefit of the doubt.  Consequently, the Board finds that 
entitlement to service connection for narcolepsy is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for narcolepsy is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


